DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending and will be examined in the U.S. National stage application.    

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “30” and “54” and “12, 14” have all been used to designate the same structure of the housing (as shown in Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	COMPRESSOR MODULE HAVING OIL SEPARATOR AND ELECTRIC-POWERED REFRIGERANT COMPRESSOR HAVING THE SAME

The disclosure is objected to because of the following informalities:
		“which is accordingly depicted with an arrow” (¶ 0048, last line) should be ‘which is accordingly depicted with an arrow as shown in Fig. 1’. 
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:  
		“includes,” (Claim 1, line 2 and a 2X occurrence in Claim 16) should be ‘includes [[,]]’,
		“the separation device prevent the separation device” should be (Claim 5, lines 5 and 6) ‘the separation device to prevent the separation device’, and
		“a compressor module operatively coupled the electric motor” (Claim 16, line 4) should be ‘a compressor module operatively coupled to the electric motor’.    
	Appropriate correction is required.


Statement on Claim Interpretation
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(f):                                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The Examiner interprets Claim 10 invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
The claim limitation:
		a twisting prevention means (Claim 10, last line) 
has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
“means”
coupled with functional language 
		“twisting prevention”
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 13
	Claim 13 recites that the separation device (34, Fig. 1) is integrally formed with the chamber wall (36, ¶ 0047).  This makes the claim indefinite in that it is not understood how the chamber wall, which is part of the separation device, can then have the separation device integrated with it (¶ 0047).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0153452 (Nagano et al.; published on June 2, 2016) (NAGANO).    
In reference to Claim 1, NAGANO discloses:
		A compressor module (Abstract, Figs. 1-4) comprising: 
			a compressor housing (first housing 1 + second housing 9, in combination, ¶ 0020, line 4) having a substantially pot-like shape (1 at the far right of Fig. 1 has a pot-like shape) and configured to receive a refrigerant (refrigerating gas, ¶ 0014, line 7), wherein the compressor housing (1 + 9, in combination) includes, 
			a housing base (9), and 
			a housing wall (structure crossed by the lead line of reference numeral 35c in Fig. 1), defining an outlet (outlet port 9b, ¶ 0030, line 6) configured to expel a compressed refrigerant and forming a high-pressure chamber (discharge chamber 9a, ¶ 0030, line 4); 
			a separation device (the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines) disposed in the high-pressure chamber (9a) and configured to separate a lubricant (¶ 0036, lines 1-
	In reference to Claim 6, NAGANO also discloses that the chamber wall (at the end of the lead line of reference numeral 35 as shown in Fig. 1) defines an inlet opening (outlet 35b is understood as inlet/input to 9a because lubricant oil passes from within 35a to 9a, ¶ 0031, lines 4-8) configured to fluidly connect the separation chamber (35a) to the high-pressure chamber (9a).  
	In reference to Claim 7, NAGANO further discloses that the inlet opening (outlet 35b is understood as inlet/input to 9a because lubricant oil passes from within 35a to 9a, ¶ 0031, lines 4-8) is radially offset with respect to a center axis defined by the separation device (the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines). 
	In reference to Claim 8, NAGANO also discloses that the inlet opening (35b, Fig. 1) faces the housing base (14, the orientation layout of 35b faces in a direction of the orientation layout of the housing base 14).  

	In reference to Claim 13, NAGANO also discloses that the separation device (the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines) is integrally formed with the chamber wall (at the end of the lead line of reference numeral 35 as shown in Fig. 1, 53 is integrally fitted into 35 to make the oil separator, ¶ 0031, last two lines).  
	In reference to Claim 14, NAGANO further discloses that the chamber wall (at the end of the lead line of reference numeral 35 as shown in Fig. 1) defines an elongated slot (passages 5b, 35c, ¶ 0031, lines 4-8, Fig. 1) to form an inlet opening, wherein the elongated slot extends along a center axis defined by the separation device (axis extends from left to right in Fig. 1…the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines).  
	In reference to Claim 16, NAGANO discloses	
		An electric refrigerant compressor (title, Abstract, Figs. 1-4) configured to receive and compress a refrigerant (refrigerating gas, ¶ 0014, line 7), the electric refrigerant compressor comprising: 
			an electric motor (motor mechanism 3, ¶ 0020, lines 3 and 4, Fig. 1); and 

				a housing (first housing 1 + second housing 9, in combination, ¶ 0020, line 4) provided with a housing base (9) and housing wall (structure of 9 that is crossed by the lead line of reference numeral 9c, 35c in Fig. 1) collectively forming a high-pressure chamber (discharge chamber 9a, ¶ 0030, line 4) and an outlet (outlet port 9b, ¶ 0030, line 6) configured to expel the compressed refrigerant (¶ 0030, lines 5-7), 
				a separation device (the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines) configured to separate a lubricant (¶ 0036, lines 1-4) mixed with the refrigerant (refrigerating gas, ¶ 0014, line 7) and including, 
					a chamber wall (structure at the end of the lead line of reference numeral 35 as shown in Fig. 1) having cylindrical shape (“columnar shape”, ¶ 0031, lines 1-3) and forming a separation chamber (oil separation chamber 35a, ¶ 0036, line 3), and 
					a separator (cylindrical member 53, ¶ 0031, last line) having a hollow cylindrical shape (Fig. 1) and including a first portion (the radially extending portion at the end of the lead line of reference numeral 53 in Fig. 1), disposed in the separation chamber (35a), and a second portion (the portion closer to 9b which is crossed by the lead line of reference numeral 35c in Fig. 1) extending from the first portion (portion at the end of the lead line of reference numeral 53 in Fig. 1), wherein first portion (portion at the end of the lead line of reference numeral 53 in Fig. 1) and the 
	In reference to Claim 17, NAGANO further discloses that the housing wall (structure of 9 that is crossed by the lead line of reference numerals 9c, 35c in Fig. 1)  defines a receiving pocket (the portion of space of 9a where the reference numeral 9a is located in Fig. 1) and wherein the separation device (the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines) extends between the receiving pocket and the outlet (9b).  
	In reference to Claim 18, NAGANO also discloses that the second portion includes a guiding contour (outward funneled section of 53 as shown in Fig. 1) configured to position the separation device (the oil separator includes block 35, oil separation chamber 35a, and cylindrical member 53, ¶ 0031, last two lines) with respect to the outlet (9b, this aligns the fluid output from 53 to outlet port 9b).  
	In reference to Claim 20, NAGANO further discloses that the separator and the chamber wall are integrally formed to one another (53 is integrally fitted into 35 to make the oil separator, ¶ 0031, last two lines).  
		 


Claims 1, 3-5, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2003-214344A (Matsuura; published on July 30, 2003) (MATSUURA) (JP2003-214344A is included on the information disclosure statement (IDS) filed by Applicants on February 23, 2021, and the citations below are taken from the English Machine translation of JP2003-214344A which is provided for Applicants’ convenience).      
In reference to Claim 1, MATSUURA discloses:
		A compressor module (Abstract, Figs. 1-10) comprising: 
			a compressor housing (rear housing 1b, ¶ 0002, last two lines, Fig. 13) having a substantially pot-like shape (left end of the housing 1b has a pot-like shape with a handle of the pot at the bottom of housing 1b in Figs. 1 and 11) and configured to receive a refrigerant (¶ 0001), wherein the compressor housing (1b) includes, 
			a housing base (structure at the end of the lead line of reference numeral 1b in Fig. 11), and 
			a housing wall (side wall of 1b where discharge port 3 is defined, Fig. 11), defining an outlet (discharge port 3, ¶ 0020, line 3) configured to expel a compressed refrigerant and forming a high-pressure chamber (the interior space of the compressor where oil separator 50 is disposed, ¶ 0034, line 1, Fig. 11); 
			a separation device (oil separator 50, ¶ 0034, line 1, Figs. 9 and 11) disposed in the high-pressure chamber (the interior space of the compressor where 50 is disposed as shown in Fig. 11) and configured to separate a lubricant mixed with the refrigerant (¶ 0034), wherein the separation device (50) includes a chamber wall (cylindrical body 51, ¶ 0034, line 5) having a hollow-cylindrical shape (Figs. 8 and 11) and forming a separation chamber (inner gas passage 61, ¶ 0034, line 6, Fig. 9) and 
	In reference to Claim 3, MATSUURA further discloses that the outlet (3, Fig. 11) forms a receiving member (A via B, Examiner’s ANNOTATED Fig. 11 of MATSUURA) configured to receive the separation device (50).  

    PNG
    media_image1.png
    383
    314
    media_image1.png
    Greyscale

Examiner’s ANNOTATED Fig. 11 of MATSUURA

	In reference to Claim 4, MATSUURA also discloses that a region of the separator (53) extends beyond the separation chamber (61, upper portion of 53 as shown in Fig. 9) along a center axis of the separation device (a longitudinal axis disposed along the length of 50), wherein an outer side of the region defines a guiding contour (at least the exterior surface of 51 at the upper portion of Fig. 9) configured for assembling the 
	In reference to Claim 5, MATSUURA further discloses that the outlet (3) defines a seat (A+C, in combination, Examiner’s ANNOTATED Fig. 11 of MATSUURA) and the region includes a radially outwardly upwardly extending retention contour (exterior surface of A) configured to be received by the seat (A+C, in combination) to retain the separation device (50) prevent the separation device from a twisting (in the assembled state A+C, in combination prevents the separation device from a twisting, Fig. 8).  
	In reference to Claim 9, MATSUURA also discloses that the housing wall (1b, Fig. 11) defines a receiving member (A via B) configured to receive an end of the chamber wall (bottom end of 51 in Fig. 11) facing away from the outlet (3), and wherein the end is connected to a lubricant reservoir (oil out 85 in Fig. 1 is created from an oil reservoir within 50, 80, Figs. 11 and 12).  	
	In reference to Claim 10, MATSUURA further discloses that the chamber wall (51, Figs. 9 and 11) defines a recess (formed by a shoulder in upper portion of 51 as shown in Fig. 9) configured to receive a twisting prevention means (55 and/or structure below 55 in Fig. 9, when assembled structures are not twisted).  
	In reference to Claim 11, MATSUURA also discloses that wherein the twisting prevention means (55 and/or structure below 55 in Fig. 9, when assembled structures are not twisted) extends into the receiving member (A via B, Examiner’s ANNOTATED Fig. 11 of MATSUURA) and wherein the receiving member (A via B) is connected to the lubricant reservoir (D, Examiner’s ANNOTATED Fig. 11 of MATSUURA).
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUURA in view of NAGANO.
	In reference to Claim 16, MATSUURA discloses	
		An refrigerant compressor (title, Abstract, Figs. 1-13) configured to receive and compress a refrigerant (¶ 0001), the electric refrigerant compressor comprising: 
			a compressor module (Abstract, Figs. 1-10) operatively coupled to a driving source and including, 
				a housing (rear housing 1b, ¶ 0002, last two lines, Fig. 13) provided with a housing base (structure at the end of the lead line of reference numeral 1b in Fig. 11) and housing wall (side wall of 1b where discharge port 3 is defined, Fig. 11) collectively forming a high-pressure chamber (the interior space of the compressor where oil separator 50 is disposed, ¶ 0034, line 1, Fig. 11) and an outlet (discharge port 3, ¶ 0020, line 3) configured to expel the compressed refrigerant (Fig. 11), 
				a separation device (oil separator 50, ¶ 0034, line 1, Figs. 9 and 11) configured to separate a lubricant mixed with the refrigerant (¶ 0034) and including, 
					a chamber wall (cylindrical body 51, ¶ 0034, line 5, Figs. 9 and 11) having cylindrical shape (Figs. 9 and 11) and forming a separation chamber (inner gas passage 61, ¶ 0034, line 6, Fig. 9), and 
					a separator (53, ¶ 0034, last two lines) having a hollow cylindrical shape (Figs. 8, 11) and including a first portion (bottom portion of 53 as shown in Fig. 9), disposed in the separation chamber (61), and a second portion (upper portion of 53 in Fig. 9) extending from the first portion, wherein the first portion 
MATSUURA teaches a driving source, however, does not explicitly teach a driving source that is an electric motor (which then also makes the compressor an electric refrigerant compressor).  NAGANO teaches a motor-driven compressor (title, Abstract, Figs. 1-4) that includes an electric motor (motor mechanism 3 that includes motor rotor 17 and stator 15) as a driving source (¶ 0022).
	It would be obvious to a person having ordinary skill the art (PHOSITA) before the effective filing date of the invention to utilize an electric motor as taught by NAGANO and incorporate this kind of driving source to replace the driving source in MATSUURA’s compressor for the benefits of providing a robust arrangement to drive the shaft/compression module (¶ 0022) that also provides an alternate way to drive the compression module dependent on the requirements of the compressor and its application of need.  
	In reference to Claim 18, MATSUURA further discloses that the second portion includes a guiding contour (exterior surface of 53 adjacent A, Examiner’s ANNOTATED Fig. 11 of MATSUURA) configured to position the separation device (50) with respect to the outlet (3).
	In reference to Claim 19, MATSUURA also discloses that the guiding portion is formed by a number of fins (in axial cross section 55 and the structure below 55 are structural extensions) extending from the chamber wall (51) and terminating before a distal end of the second portion (upper portion of Fig. 9). 


Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2014/0348682, US2009/0246061, US2012/056072, US2004/0170517, and US2002/0054823, JP2003-201964A, and JP04153596A show elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.  US9885359 is the US Patent of US2016/0153452 (NAGANO) used to reject the claims in the instant application.     

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/PAUL THIEDE/
Examiner, Art Unit 3746
February 22, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746